                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GLENN HEAGERTY,               )
                              )
      Plaintiff,              )
                              )
v.                            )                  CIVIL ACTION FILE NO.
                              )                  1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION SERVICES )
LLC and NATIONAL CONSUMER     )
TELECOM & UTILITIES EXCHANGE, )
INC.,                         )
                              )
      Defendants.             )

             STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Glenn Heagerty and Defendants

Equifax Information Services LLC (“Equifax”) and National Consumer Telecom &

Utilities Exchange, Inc. (“NCTUE”) hereby stipulate to the dismissal, with

prejudice, of all claims asserted in the captioned case. Plaintiff and Defendants

shall each bear their own costs and attorneys fees.

      Respectfully submitted, this 30th day of April, 2020.



                      [Signatures appear on the next page]




                                         1
/s/ Craig E. Bertschi              KING & SPALDING LLP
Craig E. Bertschi
Georgia Bar No. 055739             By: /s/ J. Anthony Love
678.999.1102                       J. Anthony Love (Ga. Bar No. 459155)
ceb@mcraebertschi.com              1180 Peachtree Street N.E.
                                   Atlanta, Georgia 30309-3521
MCRAE BERTSCHI & COLE LLC          Tel: (404) 572-4600
Suite 200, 1350 Center Drive       Fax: (404) 572-5100
Dunwoody, Georgia 30338            Email: tlove@kslaw.com

Counsel for Plaintiff              Attorney for Defendants




                               2
